Citation Nr: 1538452	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-07 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to April 1972.  He received the Combat Action Ribbon, among other decorations, for this service.

The case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claim.  Because the Veteran's January 2013 Notice of Disagreement included his disagreement with the RO's denial of his tinnitus claim, this matter must be remanded to the RO to issue the requisite Statement of the Case.  Moreover, there is insufficient medical evidence to determine whether the Veteran's bilateral hearing loss and tinnitus is related to his service-connected diabetes mellitus, and the matter shall be remanded for a VA medical examination on the nexus issue.  Moreover, while on remand, VA shall conduct an audiology examination to determine any changes in the Veteran's hearing loss.

Service Connection for Tinnitus

In proceedings before the Board, the relationship between the veteran and the government is non-adversarial and pro-claimant.  Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009) (citing Jaquay v. Principi, 304 F.3d 1276, 1282 (Fed. Cir. 2002)).  Because of the paternalistic nature of the proceedings, the Board is required to "fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits."  Id. (quoting McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008)); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by a veteran).  

In the RO's February 2012 rating decision, the RO noted that "[d]uring your VA examination, the examiner stated that your tinnitus reports were likely a symptom associated with your hearing loss" but that "[t]he evidence does not show that bilateral hearing loss is related to service."  The Veteran submitted a Notice of Disagreement in January 2013, stating that he was "filing a Notice of Disagreement on denying [him] service connection for [his] Bilateral hearing loss" and that "this is in error and that [he] should be granted Service connection."  

While the Veteran did not explicitly state disagreement with the RO's denial of his tinnitus claim, the Board finds that the Veteran's January 2013 Notice of Disagreement can be liberally-construed to encompass it.  Specifically, as the examination and rating decision referred to the tinnitus as a "symptom" of the hearing loss, it is plausible that by disagreeing with the hearing loss the Veteran also believed he was disagreeing with the tinnitus.  Indeed, it is clear the Veteran believed the condition was on appeal.  For example, in the Veteran's Form 9, submitted in February 2014, in which he indicates that he is "appealing the denial of any benefits due to hearing loss in [his] right ear and the fact that Tinnitus was not addressed in [his] original concern to the hearing specialist."  He stated that it was "difficult for [him] to understand how the VA can argue that [his] hearing loss and Tinnitus are not a result of [his] time in the military."  

While the Veteran's Form 9 can be considered as a request to reopen his tinnitus claim, broadly-construing his January 2013 Notice of Disagreement to encompass his tinnitus claim is potentially more favorable to the Veteran.  Moreover, the Board's liberal construction is consistent with the paternalistic nature of these proceedings and the Board's obligation to liberally read submissions from the Veteran and fully and sympathetically develop the Veteran's claim prior to a merits determination.  See McGee, 511 F.3d at 1357; Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The Board thus finds that the Veteran's January 2013 Notice of Disagreement encompassed the Veteran's claim for tinnitus service connection.  

Because the Veteran has filed a notice of disagreement with regard to the issue of tinnitus service connection, a Statement of the Case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2015).  

Service Connection for Bilateral Hearing Loss

Under 38 C.F.R. § 3.385 , hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. Id. 

VA examination findings from December 2011 show that the Veteran has hearing loss in at least one ear.  The Veteran claimed in his Form 9 that his hearing loss has worsened since his VA audiology examination in December 2011.  The Veteran is competent to report the presence of decreased hearing; however, without any audiometric findings, the Board is unable to determine whether the Veteran has a hearing loss disability in both ears in accordance with 38 C.F.R. § 3.385.  Accordingly, another VA examination to assess the current level of hearing acuity should be obtained. 

The Veteran claims his hearing loss is related to his service-connected diabetes mellitus.  Although he was afforded a VA examination in December 2011, this examination did not discuss the Veteran's specific history of noise exposure during combat or provide any opinion as to whether there was a relationship between the hearing loss and diabetes mellitus.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  In light of the above, the Board finds that a VA medical examination and nexus opinion is required to assist in determining whether there is a nexus between the Veteran's hearing loss and his service-connected diabetes mellitus.  


Accordingly, the issues of service connection for hearing loss and tinnitus are REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the nature, onset and etiology of the Veteran's hearing loss.  Any and all indicated evaluations, including audiometric and speech recognition using the Maryland CNC, should be performed.  The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished. 

Following a review of the claims file and examination of the Veteran, the examiner is asked to address the following: 

a)  whether it is at least as likely as not (50 percent or more probability) that hearing loss was caused by the Veteran's active service.  The examiner must comment on the Veteran's noise exposure during his combat service.
b) whether it is at least as likely as not (50 percent or more probability) that hearing loss was caused by the currently-diagnosed service-connected diabetes mellitus.  
c) whether it is at least as likely as not (50 percent or more probability) that hearing loss was aggravated by (worsened in severity) by the currently-diagnosed service-connected diabetes mellitus.

If aggravation is found, the examiner is requested to discuss the baseline level of the hearing loss disability prior to the onset of aggravation.
 
A complete rationale must be provided for any opinions expressed. 

2.  Provide the Veteran and his representative with a statement of the case regarding the issues of entitlement to service connection for tinnitus.  Please advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

3.  After completing the above, and any additional development deemed necessary, readjudicate the claim. If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




